DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  over "A data-driven model of biomarker changes in sporadic Alzheimer's disease" by Young, et al. (hereinafter "Young")

                 
As to claims 1,10 Young discloses a computer-implemented method for generating a quantitative index value representative of an Alzheimer's disease stage (Abstract, 'We demonstrate the use of a probabilistic generative model to explore the biomarker changes occurring as Alzheimer's disease develops and progresses. We enhanced the recently introduced event-based model for use with a multi-modal sporadic disease data set. This allows us to determine the sequence in which Alzheimer's disease biomarkers become abnormal without reliance on a priori clinical 
(a)	providing to a computer system, biomarker data obtained from a subject (Abstract, ''Two hundred and eighty-five subjects (92 cognitively normal, 129 mild cognitive impairment, 64 Alzheimer's disease) were selected from the Alzheimer's Disease Neuroimaging Initiative with measurements of 14 Alzheimer's disease-related biomarkers including cerebrospinal fluid proteins, regional magnetic resonance imaging brain volume and rates of atrophy measures, and cognitive test scores");
(b)	providing to the computer system, an optimal biomarker event sequence representative of a temporally ordered sequence of biomarker events associated with Alzheimer's disease (pg 2573, "Event sequence. Ordering of cerebrospinal fluid biomarkers... Ordering of magnetic resonance imaging biomarkers");
(c)	computing with the computer system, a subject-specific risk index value using the optimal biomarker event sequence and the biomarker data (pg 2574, col 2, "A more directly practical output of the EBM is the data-driven staging system it provides. Here we demonstrate ... the use of such a patient staging measure to predict clinical outcomes. Our staging measure strongly separates cognitively normal and Alzheimer's disease subjects and gives comparable results to state-of-the-art classification techniques for prediction of conversion from mild cognitive impairment to Alzheimer's disease ..., albeit with a larger set of biomarkers"); and
(d)	generating a report based on the subject-specific risk index value, wherein the report quantitatively characterizes Alzheimer's disease risk events for the subject (pg 2575, "using Equation 2, we can obtain an overall likelihood of conforming to the 

As to claim 2, Young discloses the method as recited in claim 1, further comprising characterizing an Alzheimer's disease progression stage based on the subject-specific risk index value, and wherein the report further provides an indication of the Alzheimer's disease progression stage for the subject (pg 2575, "using Equation 2, we can obtain an overall likelihood of conforming to the event sequence, which should be useful for detecting misdiagnoses or choosing the most likely diagnosis...").

As to claim 3, Young discloses the method as recited in claim 1, wherein step (b) includes determining the optimal biomarker event sequence with the computer system based on the biomarker data (pg 2570, col 1, "Amyloid + and APOE + subjects.   The amyloid + , APOE + and amyloid + APOE + groups (Fig. 1B-D) showed a distinct ordering of the CSF biomarkers: amyloid-b1.42, phosphorylated tau, total tau, which replicated the ordering described by hypothetical models Cross-validation (Fig. 1F-H) of the event sequence in these groups showed a much greater confidence in the ordering of CSF biomarkers compared to the whole population (Fig. 1E), which is more heterogeneous. In the amyloid + group (Fig. 1B), brain atrophy rate was ordered before hippocampal atrophy rate, but the ordering was weaker than the whole population. In the APOE + and amyloid + APOE + groups (Fig. 1C.D) hippocampal atrophy rate clearly occurred before brain atrophy rate").

(i) estimating from the biomarker data, a likelihood of measurements given each of a plurality of possible sequences of biomarker events
and a subject's stage; (ii) computing a likelihood of measurements in a condition of each of the plurality of sequences based on the likelihood of measurements given each of a plurality of possible sequences of biomarker events and a subject's stage (pg 2570, col 1, "Cross-sectional distribution of stages Figure 2 shows the distribution of patient stages for the whole population. All patient staging results were evaluated for the whole population using the maximum likelihood event sequence determined over all subjects (Fig. 1A)"); and
(iii) determining the optimal biomarker event sequence based on the likelihood of measurements in the condition of each of the plurality of sequences (pg 2570, col 1, "The distributions of EBM stages for cognitively normal and Alzheimer's disease subjects were strongly separated and thresholds at middle stages classify cognitively normal versus Alzheimer's disease with accuracy -99%. The majority of cognitively normal subjects had no biomarker abnormalities, and were assigned stage 0, or abnormalities only in CSF, and were assigned stages 1L3. A small number of cognitively normal subjects also showed rates of atrophy events, and were assigned stages 4L6. Most subjects with Alzheimer's disease had abnormal CSF, atrophy rate, cognitive symptoms and low hippocampal and entorhinal volume, and were assigned later stages. The majority of subjects with Alzheimer's disease were assigned the final stage in the progression, showing that the model configuration that fits their data best is 

As to claim 5, Young discloses the method as recited in claim 4, wherein step (i) includes: estimating from the biomarker data, a likelihood of a measurement given a biomarker event having occurred; estimating from the biomarker data, a likelihood of a measurement given a biomarker event having not occurred; and estimating the likelihood of measurements given each of a plurality of possible sequences of biomarker events and a subject's stage based on the likelihood of a measurement given a biomarker event having occurred and the likelihood of a measurement given a biomarker event having not occurred (pg 2570, col 1, ''The distributions of EBM stages for cognitively normal and Alzheimer's disease subjects were strongly separated and thresholds at middle stages classify cognitively normal versus Alzheimer's disease with accuracy -99%. The majority of cognitively normal subjects had no biomarker abnormalities, and were assigned stage 0, or abnormalities only in CSF, and were assigned stages 4L6. Most subjects with Alzheimer's disease had abnormal CSF, atrophy rate, cognitive symptoms and low hippocampal and entorhinal volume, and were assigned later stages. The majority of subjects with Alzheimer's disease were assigned the final stage in the progression, showing that the model configuration that fits their data best is where all of the events have occurred. The distribution of mild 

As to claim 7, Young discloses the method as recited in claim 3, wherein determining the optimal biomarker event sequence with the computer system includes determining the optimal biomarker event sequence as a sequence of biomarker events having a maximal likelihood of measuring the provided biomarker data (pg 2574, col 2, Table 4 and its legend, "Cut point values derived using the event distributions estimated by the EBM... Volume measurements (hippocampus, entorhinal, mid temporal, fusiform, whole brain, ventricles) are summed over the left and right hemisphere and total intracranial volume normalized, and are recorded as a percentage of the total intracranial volume"; pg 2566, col 2, "Magnetic resonance imaging... All regional volumes were normalized by dividing by total intracranial volume for each subject").


                Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over "A data-driven model of biomarker changes in sporadic Alzheimer's disease" by Young, et al. (hereinafter "Young").
As to claim 6, Young discloses the method as recited in claim 4, wherein the likelihood of measurements computed in step (ii) is a normalized likelihood of measurements in the condition of each of the plurality of sequences (pg 2574, col 2, Table 4 and its legend, "Cut point values derived using the event distributions estimated by the EBM... Volume measurements (hippocampus, entorhinal, mid temporal, fusiform,  whole brain, ventricles) are summed over the left and right hemisphere and total intracranial  volume normalized,  and are recorded as a percentage of the total intracranial volume"; pg 2566, col 2, "Magnetic resonance imaging... All regional volumes were normalized by dividing by total intracranial volume for each subject"), but does not specifically disclose that the subject's stage is a weighted average stage. 
However, it would have been obvious to one of ordinary skill in the art to use an averai:ie of the values of a set of items to each of which is accorded a weight indicative of its frequency or relative importance, i.e., weighted average, to improve accuracy of AD risk prediction.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over "A data-driven model of biomarker changes in sporadic Alzheimer's disease" by Young, et al. (hereinafter "Young") in view of "An event­ based model for disease progression and its application in familial Alzheimer's disease and Huntington's disease" by Fonteijn, et al. (hereinafter "Fonteijn").

As to claims 8, 9, Young discloses the system and method as set forth above, however, Young does not specifically discloses that the optimal biomarker event sequence with the computer system includes implementing a greedy algorithm to identify the sequence of biomarker events having the maximal likelihood of measuring the provided biomarker data. 
Fonteijn discloses a greedy algorithm to identify the sequence of biomarker events having the maximal likelihood of measuring the provided biomarker data (pg 1883, col 1, "We find the initial sequence with a greedy ascent algorithm from a random starting point") and further discloses that the greedy algorithm includes: (i) providing a set of initial root sequences each having a number of biomarker events from a list of available biomarker events, wherein the number is smaller than a total number of biomarker events in the list of available biomarker events; (ii) generating children sequences based on the initial root sequences by inserting a biomarker event from the list of available biomarker events to each initial root sequence; (iii) updating the initial sequences as the children sequences having the maximal likelihood of measuring the provided biomarker data; (iv) iteratively repeating steps (ii) and (iii) until all of the available biomarker events have been inserted into the children sequences; and (v) selecting the optimal sequence of biomarker events as the children sequence having the maximal likelihood of measuring the provided biomarker data (pg 1883, col 1, ''The greedy ascent algorithm uses the same perturbation rule as the MCMC algorithm, but sets a=1 for p(X I S..)>p(X I St) or a=0 otherwise. We run the greedy algorithm for 2000 iterations, which generally is enough to reach a local maximum.We repeat the greedy algorithm 10 times from different initialization points, which provides high likelihood of reaching the global maximum in at least one iteration. Next, we run the MCMC procedure for 1,100,000 iterations, of which we discard 100,000 bumin iterations and retain the remaining 1,000,000 samples. We derive a characteristic event ordering and a positional variance diagram expressing the uncertainty in the ordering from the set of 1,000,000 MCMC samples (see Fig. 1D). We compute the characteristic ordering S, by ordering the events by their average position in the MCMC samples. We suggest this characteristic ordering, rather than for example simply the maximum likelihood ordering, because it contains additional information about the separation of consecutive events in the characteristic ordering that may be useful, although we do not exploit this extra information here. The positional variance diagram illustrates the posterior distribution on S and shows a histogram of the position in the ordering of each event over the set of MCMC samples"). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to combine, in the course of routine experimentation and with a reasonable expectation of success, Young and Fonteijn by implementing a greedy algorithm to identify the sequence of biomarker events having the maximal likelihood of measuring the provided biomarker as disclosed by Fonteijn, to achieve speedier and more accurate diagnosis of AD (Fonteijn, pg 1885, Fig. 2, and its legend, "Plots of the log-likelihood during the greedy ascent phase (left figure) and the MCMC phase (right figure) of the algorithm. All 10 iterations of the greedy ascent phase are initialized randomly, yet converge on a common solution within 2000 iterations. The MCMC trace ..
Claims 11, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over "A data-driven model of biomarker changes in sporadic Alzheimer's disease" by Young, et al. (hereinafter "Young") in view of Li et al. (US 2013/0116540, hereinafter Li).

As to claim 11, Young does not specifically disclose that providing the biomarker data to the computer system includes acquiring the resting-state functional magnetic resonance images from the subject using a magnetic resonance imaging system. 
Li discloses ( Seeclaim 6, ". the time course image data is acquired when the subject is in a resting state"; Li, para [0013), "In the quest for early AD biomarkers, the "resting-state" functional magnetic resonance imaging (R-fMRI) method has been employed. "Resting state" refers to study subjects who do not perform any tasks or respond to any stimulus during scanning. R-fMRI provides new insights into how structurally segregated and functionally specialized brain networks are interconnected"). 
It would have been obvious to one of ordinary skill in the art to combine, in the course of routine experimentation and with a reasonable expectation of success, Young and Li by including into the biomarker data set disclosed by Young resting-state functional magnetic resonance images from the subject, as disclosed by Li, to achieve early asymptomatic diagnosis of AD (please see Li, para [00131).

In the quest for early AD biomarkers, the "resting-state" functional magnetic resonance imaging (R-fMRI) method has been employed. "Resting state" refers to study subjects who do not perform any tasks or respond to any stimulus during scanning. R-fMRI provides new insights into how structurally segregated and functionally specialized brain networks are interconnected"; para (0054]-[0055], "Subject Data Acquisition. (0054] The data acquisition as described above and the processing of that data to produce a subject's connectivity  data set, and determine changes in connectivity, such as a Decreased Connectivity Index (DCI), and an Increased Connectivity Index (IDI) that are used for classifying and quantifying the presence and the progress, or lack thereof, of a brain disease or disorder by measuring the functional connectivity changes in the whole human brain, may be performed under the direction of programs executed by the MRI system and/or other processor based systems. The steps performed while practicing a preferred embodiment of the invention are set forth in FIG. 3. Referring particularly to FIG. 3, the first step is to acquire functional image data from the subject's brain as indicated at process block 310. [0055] To practice embodiments of the invention, imaging may be performed using a known MRI system, such as a whole-body 3T Signa GE scanner. A standard transmit receive head coil is used in place of the whole body RF coil to receive the MR signals produced in the brain. The imaging may be performed during a resting state, with no specific cognitive tasks being performed, and each subject may be instructed to close their eyes and relax inside the scanner. Sagittal resting-state functional MRI (fMRI) datasets of the 

As to claim 14, Young in view of Li discloses that the biomarker data further includes a cerebral blood flow measurement (Li, para (0006], "Conventional fMRI detects changes in cerebral blood volume, flow...").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/           Primary Examiner, Art Unit 3793